OPINION.
Littleton :
Rule 30 of the Board’s rules of practice and procedure provides:
The burden of proof shall be upon the petitioner, except that in respect of any new matter of fact pleaded in his answer, it shall be upon the respondent.
*1198No evidence was introduced by the petitioner to show the fair market price or value of the property in question on March 1, 1913, or that the property had during the time of ownership by the petitioner remained in an unchanged condition, or that any increase in value had been gradual and the same each year during the ownership from 1910 to 1920.
The Commissioner’s determination of value on March 1, 1913, is prima facie correct, and will not be rejected by the Board in the absence of competent proof to show that it is erroneous. The Commissioner has admitted that petitioner arrived at its March 1, 1913, value by ratably applying the difference between the cost and the sales price of the property to the period from 1910 to March 1, 1913, but he did not admit that the increase in value from 1910 to 1920 was the same in each year, and he expressly denied that the March 1, 1913, value was in the amount claimed by petitioner. This Board is not setting up a reassessment of tax; its function is to determine upon the evidence submitted in each proceeding whether the Commissioner has erred in the particulars alleged by the taxpayer. Petitioner has failed to establish by competent evidence under section 1000 of the Revenue Act of 1926, amending section 907 (a) of the Revenue Act of 1924, that the fair market price or value of the property in question on March 1, 1918, was $72,408.72, instead of $65,924.73 as determined by the Commissioner. It is not a question whether the method used by the petitioner or by the Commissioner in detei’mining the March 1, 1913, value was correct, but the question for the Board to determine is the fair market price or value of the property on March 1, 1913. Until the petitioner has established by competent evidence that the value on that date was different from that determined by the Commissioner, the Commissioner’s determination must stand.

Judgment will be entered for the respondent.